                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


UNITED STATES OF AMERICA & STATE OF                    )
NORTH CAROLINA ex rel. VIRGINIA                        )
HAMILTON & LAURA THOMAS,                               )
                                                       )
                               Plaintiffs,             )
                                                       )
       v.                                              )             JUDGMENT
                                                       )
DR. JOHN SUNGHOON WON, JOHN S.                         )           5:14-CV-124-BO
WON, D.D.S., M.D., P.A., d/b/a Preston Oral &          )
Maxillofacial Surgery,                                 )
                                                       )
                               Defendants.             )
                                                       )

Decision by Court.

IT IS ORDERED, ADJUDGED AND DECREED that plaintiff recover from defendants the
principal sum, plus interest as of February 20, 2019, in the amount of $354,490.06, plus annual
interest thereon at the rate of 2. 75%, up through the date of entry of judgment, plus court costs. This
order shall bear interest after entry at the rate, under the terms set forth within the Settlement
Agreement of 12.5% per annum from the date of default.

This judgment filed and entered on March 13, 2019, and served on:
Betsy Cook Lanzen (via CM/ECF Notice of Electronic Filing)
G. Norman Acker, III (via CM/ECF Notice of Electronic Filing)
Michael M. Berger (via CM/ECF Notice of Electronic Filing)
Robert E. Fields, III (via CM/ECF Notice of Electronic Filing)
Samuel Pinero, II (via CM/ECF Notice of Electronic Filing)
Asia J. Prince (via CM/ECF Notice of Electronic Filing)



                                               PETER A. MOORE, JR., CLERK
March 13, 2019
                                               /s/ Lindsay Stouch
                                               By: Deputy Clerk




            Case 5:14-cv-00124-BO Document 48 Filed 03/13/19 Page 1 of 1
